Citation Nr: 0948933	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Hartford Department of Veterans Affairs (VA) Regional Office 
(RO) in Newington, Connecticut which continued a 50 percent 
disability rating for posttraumatic stress disorder.

In November 2004, the Veteran filed a notice of disagreement 
with a May 2004 RO decision which granted service connection 
for the Veteran's PTSD and assigned a 50 percent disability 
rating.  A statement of the case was issued, but the Veteran 
failed to file a timely Form 9.  The Veteran subsequently 
filed a new claim for entitlement to an increased rating for 
PTSD in August 2006.

In April 2007, the Veteran testified at a RO hearing before a 
Decision Review Officer.  A transcript of the proceeding is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination report pertaining to the 
Veteran's PTSD is dated in September 2006, more than three 
years ago.  The Veteran and his representative contend that 
this examination does not show the current severity of the 
Veteran's PTSD.  The VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous examination in order 
to determine the nature and extent of the Veteran's current 
level of disorder.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, the Veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Since the last VA 
examination, the Veteran reported that he had called the 
person in charge of an inpatient treatment program (Post-
Traumatic Stress Residential Rehabilitation Program (PRRP)).  
It is unclear from the record if the Veteran was admitted to 
this program following that call.  In addition, the Veteran 
stated in his Form 9 that he does not work and has no social 
life.  Given the evidence of worsening since the last 
examination, a new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of treatment from the VA and any private 
treatment the Veteran has received since 
August 2007.  These records should be 
associated with the claims file.

2.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate psychiatrist or psychologist, 
to determine the symptoms and severity of 
the service-connected PTSD.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  All 
subjective symptoms and objective 
examination findings should be described 
in detail.  A multi-axial diagnosis, with 
a GAF score, should be rendered.  In 
addressing the examination findings, the 
examiner should indicate the extent of 
social and occupational impairment, 
including the question of whether PTSD 
renders the Veteran unable to secure or 
follow a substantially gainful 
occupation. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
of the claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


